Marlin, J.,

delivered the opinion of the court.
This is an action of slander, in which the plaintiff charges that the words were spoken with the intent of injuring, and’ did injure him in his business and manner of getting his livelihood, which was to receive and'forward goods coming from New-Orleans for the planters and people living in his vicinity, and for the back settlers ; and also in collecting and paying freight and charges on the same.
The general issue was pleaded. There was a verdict and judgment for the plaintiff, and the defendant appealed.
Our attention is drawn to a bill of exceptions taken to a part of the charge, in which the court instructed the jury, that they might gi?e damages to the amount of the reasonable expenses of the suit, without any actual injury having been proved.
The appellant’s counsel has contended, that in his address to the jury, he informed them that the plaintiff claimed no vindictive damages, and had brought the suit merely to establish that the charge made against him was malicious and false ; and he would be perfectly satisfied with damages to the amount of the reasonable expenses incurred in prosecuting his suit.
In suits like the present, the law authorizes the plaintiff to recover, although he shows no special damage. The jury have no fixed rule in assessing the sum for which they are to give a verdict. They may take, into consideration the trouble and inconvenience which the plaintiff has been at in seeking relief; for this is part of the injury which he sustains; *203If the judge in his charge meant that the costs and charges of the suit were the necessary measure of damages, he erred; for the legal costs and charges must be paid in addition to the damages assessed. Believing, however^ that he intended to convey the idea that the jury might give a compensation to the plaintiff for the trouble, inconvenience and expenses, which the defendant had wrongfully occasioned, we refrain ° . from remanding the case, with directions not to repeat the charge. This would create unnecessary delay and costs; and probably would not produce a different result. 1 ,J , 1 -
, In cases in which damages are to be assessed without any being proved, those which result from the prosecution of the suit in procuring redress, are, perhaps, the plainest and most palpable ones, on which the attention of the jury can be fixed.
On the merits, the verdict of the jury being supported by the evidence, and the damages not complained of as excessive, the judgment cannot be disturbed.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court be affirmed, with costs.